Mitchell, J.1
“An action may be brought by any person in possession, by himself or his tenant, of real property, against any person who claims an estate or interest therein, or lien upon the same, adverse to him, for the purpose of determining such adverse claim, estate, lien or interest.” Gen. St. 1878, c. 75, § 2. If we understand the appellant correctly, his contention is that it is only interests, estates, or liens claimed to be derived from the same source as the title of plaintiff, which can be determined in an action under this statute. Such a construction finds no support in either the letter or spirit of the statute, and is contrary to the uniform practice in this state from the earliest date. This statute is intended to afford an easy and expeditious mode of determining all conflicting claims to land, whether derived from a common source or from different and independent sources.
The case of Banning v. Bradford, 21 Minn. 308, cited by appellant, has no bearing upon this case. What is there decided is that one claiming adversely to the title of the mortgagor cannot be made a party to a suit to foreclose the mortgage, for the purpose of trying his adverse title in that suit, he being a stranger to the mortgage and the mortgaged estate, and having no interest in the subject of the action.
The judgment that the mortgage under which defendant claimed his lien was null and void as against the plaintiff, and constituted no lien on the premises, was in proper form.
Judgment affirmed.

 Berry, J., was absent and took no part in this case.